USCA11 Case: 19-14142       Date Filed: 07/08/2021   Page: 1 of 22



                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-14142
                           ________________________

                      D.C. Docket No. 1:18-cr-20743-RAR-2


UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                       versus


TARRESSE LEONARD,
                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 8, 2021)
Before MARTIN, GRANT, and BRASHER, Circuit Judges.
GRANT, Circuit Judge:
      A defendant must know that he is a felon in order to be convicted under 18

U.S.C. § 922(g) as a felon in possession of a firearm. This case requires us to
decide whether an indictment that does not clearly set out that element warrants an
automatic presumption of prejudice to the defendant. It does not. That kind of
          USCA11 Case: 19-14142        Date Filed: 07/08/2021     Page: 2 of 22



error is not the sort of structural infirmity that infects the entire trial, so we review
it using the same harmless-error inquiry that applies to most other types of errors,

including constitutional ones. Here, any potential error in the indictment was
harmless. Finding no other errors in the conviction or sentence, we affirm.
                                            I.
      Emanuel Jackson, firearm by his side, walked toward a small crowd of
people gathered near a street corner. As Jackson closed in, Detective Paul-Noel,
onsite for an unrelated investigation, saw him raise the firearm to eye level and

point the gun at the crowd. Chaos followed, as the people on the corner screamed
and shouted, hurrying to get out of Jackson’s way. Without firing a shot, Jackson
tucked the gun into his waistband and walked back across the street, where he
joined two other men—Tarresse Leonard and Dexter Franklin.
      Realizing that he was in an emergency situation, Detective Paul-Noel put on
a bulletproof vest and called for backup. One detective was close by; together, and
with their badges prominently displayed, the detectives approached the three men,
who started to run as soon as they realized what was going on. The detectives
yelled at them to stop, but the trio kept on running. A foot chase ensued. With the
two detectives hot on their heels, Jackson, Leonard, and Franklin raced toward a
nearby house. During the chase, both detectives saw Leonard reach into his
waistband and ditch a Ziploc bag; they suspected that it contained marijuana.
      Leonard reached the house first. He tried to shut the door behind him, but
Jackson and Franklin forced their way inside. The detectives also managed to



                                            2
          USCA11 Case: 19-14142       Date Filed: 07/08/2021   Page: 3 of 22



squeeze inside, and immediately ordered everyone to the ground. Jackson and
Franklin complied. Leonard, however, fled to a bedroom in the back of the house.

      Detective Paul-Noel quickly identified Jackson as the man who had pointed
the gun, so the officers arrested him. A post-arrest pat down revealed a handgun,
as well as packets the officers thought contained heroin and Xanax, though lab
tests later revealed they were not actually controlled substances. The officers also
saw a bag of crack cocaine lying on the couch. They then ordered Leonard out of
the back room and arrested him, finding $1,000 in cash and an electric scale in his

pockets. Given all these facts, the officers applied for a search warrant; they
thought it likely that more contraband would be found if they could look for it.
They were right—once the officers executed the warrant, they found a loaded
handgun and narcotics inside the back room where Leonard had been hiding. An
expert later testified that Leonard was a “major contributor” to the DNA recovered
off the firearm; the likelihood of the DNA matching another male profile was 1 in
18.02 trillion.
      A federal grand jury indicted Leonard and Jackson for various crimes,
including a felon-in-possession charge under 18 U.S.C. § 922(g). They each filed
a motion to suppress the firearm, ammunition, and cocaine that the officers found,
arguing that the initial entry into the home violated the Fourth Amendment and
tainted the later discoveries. The district court denied their motions after a hearing.
The court concluded that the officers had probable cause to arrest the men based on
their reasonable belief that Jackson had committed a felony (aggravated assault)
and that Leonard had committed an arrestable offense (possessing marijuana), not

                                           3
         USCA11 Case: 19-14142        Date Filed: 07/08/2021   Page: 4 of 22



to mention their flight from the scene of a crime. This was an “open and shut
case”—the “textbook definition” of probable cause to arrest, according to the

district court. And not only could the officers arrest the men, exigent
circumstances meant that they could enter the residence to do so—they were in hot
pursuit of fleeing suspects and the public was at risk if the three escaped. Nor was
the search warrant a problem: drugs were discovered in plain view and the officers
had plenty of reason to think more illegal substances would be found.
      Still, Leonard and Jackson moved to reopen the suppression hearing after

prosecutors disclosed that Detective Paul-Noel had made a mistake in his
testimony. At the initial hearing, the detective was shown a security-footage clip
that included a man taking off his shirt and waving it around on the street corner
where Jackson first drew the detective’s attention. He identified the person as
Jackson. But after reviewing the footage again after the hearing, Detective Paul-
Noel concluded that Jackson actually showed up in the video a little later. He did
not, however, waver in his belief that it was Jackson who brandished the firearm
on the day of the arrests. He reiterated that he had no doubt that Jackson was “the
person [he] saw with the gun,” and later testified at trial that he was “absolutely
sure that was Mr. Jackson walking across the street,” and was “absolutely positive
of what [he] saw that day.” The court denied the motion to reopen the suppression
hearing, emphasizing that the detective’s mistake did not imperil his personal
observations. After all, the court said, everyone “knew from the beginning” that it
was a “grainy video.”



                                           4
            USCA11 Case: 19-14142     Date Filed: 07/08/2021   Page: 5 of 22



         Around the same time, the Supreme Court had taken up a case called Rehaif
v. United States, and was set to decide whether a defendant must know he

belonged to a relevant category of persons barred from possessing a firearm to be
convicted under § 922(g). 139 S. Ct. 2191 (2019). Just to be safe, the government
sought a new indictment that it thought specifically charged the defendants with
knowledge of their felon status. The indictment had previously alleged that
Jackson and Leonard, “having been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess a firearm

. . . .” But the new indictment alleged that they “possessed a firearm . . . having
previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, and did so knowingly.” The government’s caution paid off:
soon after it secured the new indictment, the Supreme Court issued its opinion in
Rehaif and confirmed that § 922(g) does require knowledge of status.
         Still, Leonard and Jackson moved to dismiss their new indictment as legally
insufficient under Rehaif. The court denied the motion. When Leonard raised the
issue again at the beginning of trial proceedings, the government opposed
dismissal; it informed the court that it had amended the indictment to prepare for
Rehaif, and emphasized that the grand jurors were presented with evidence that the
defendants knew their status as felons. Indeed, the parties had already signed
stipulations agreeing that the government had proven beyond a reasonable doubt
that the defendants knew they were convicted felons. So the case moved on to
trial.



                                           5
            USCA11 Case: 19-14142         Date Filed: 07/08/2021       Page: 6 of 22



       A jury found Leonard guilty of the felon-in-possession charge, but acquitted
him of the drug charges. 1 The district court then determined that Leonard was

subject to the Armed Career Criminal Act’s 15-year mandatory minimum sentence
because he had at least three qualifying convictions, and sentenced him to 20
years’ imprisonment followed by five years’ supervised release. See 18 U.S.C.

§ 924(e).
       This appeal followed.
                                               II.
       We review the sufficiency of an indictment de novo. United States v.
Pendergraft, 297 F.3d 1198, 1204 (11th Cir. 2002). We review a district court’s
denial of a renewed motion to suppress, as well as the denial of a hearing to

challenge a search warrant affidavit, for abuse of discretion. United States v.
Simms, 385 F.3d 1347, 1356 (11th Cir. 2004); United States v. Votrobek, 847 F.3d
1335, 1342 (11th Cir. 2017). We also review for abuse of discretion evidentiary
and jury instruction decisions. United States v. Brown, 587 F.3d 1082, 1091 (11th
Cir. 2009); United States v. Jockisch, 857 F.3d 1122, 1126 (11th Cir. 2017). And
we review the application of the Sentencing Guidelines de novo. United States v.
Massey, 443 F.3d 814, 818 (11th Cir. 2006).
                                              III.
       Leonard attacks his conviction and sentence on several fronts; we take each
in turn. First, we consider Leonard’s challenges to his indictment. Second, we


1
 Prior to trial, the government dismissed the drug-related charges against Jackson. The jury
acquitted him of the remaining firearm possession count.
                                               6
         USCA11 Case: 19-14142        Date Filed: 07/08/2021    Page: 7 of 22



take up the district court’s denial of his motion to reopen the suppression hearing.
Third, we review the denial of his motion to hold a hearing to challenge the search

warrant affidavit. Fourth, we evaluate whether cumulative error occurred at his
trial. And finally, we look at the propriety of his sentence.
                                          A.
      We start with the indictment. Leonard says that his indictment was defective
for two reasons: it failed to charge a complete criminal offense and it did not
inform him that he needed to know his status as a convicted felon. Neither

argument persuades us.
                                          1.
      Congress has power over the jurisdiction of the lower federal courts. It has
provided the district courts with jurisdiction over “all offenses against the laws of
the United States.” 18 U.S.C. § 3231. It follows that a district court lacks
jurisdiction in a criminal case when an indictment fails to charge an offense against
the United States. See United States v. Moore, 954 F.3d 1322, 1333 (11th Cir.
2020).
      But a jurisdictional defect occurs “only where a federal court lacks power to
adjudicate at all.” United States v. Sanchez, 269 F.3d 1250, 1273 (11th Cir. 2001).
And the right to a grand jury indictment informing the accused of the accusation
against him is a personal right of the defendant—it does not affect the district
court’s power to adjudicate the case. See id. at 1273–74. So even when an
appellate court decides that an indictment is defective, that “does not affect the
jurisdiction of the trial court to determine the case presented by the indictment.”

                                           7
           USCA11 Case: 19-14142             Date Filed: 07/08/2021        Page: 8 of 22



United States v. Williams, 341 U.S. 58, 66 (1951); see also United States v. Cotton,
535 U.S. 625, 631 (2002). The Supreme Court, in fact, has declared itself “[f]reed

from the view that indictment omissions deprive a court of jurisdiction.” Cotton,
535 U.S. at 631.
       We have of course followed suit. Our precedents make clear that if the
conduct charged in an indictment is itself not criminal, “then an offense against the
United States has not been pled and the district court lacks subject matter
jurisdiction.” Moore, 954 F.3d at 1333. But that occurs only when an indictment

alleges facts that “conclusively negate[] the existence of any offense against the
laws of the United States.” United States v. Brown, 752 F.3d 1344, 1353 (11th Cir.
2014). So we have found a lack of subject matter jurisdiction when the alleged
crime “simply did not exist in the United States Code”; when the conduct alleged
“undoubtedly fell outside the sweep” of the cited statute; and where the violation
was of a regulation that was “not intended to be a ‘law’ for purposes of criminal
liability.” Id. And we, like the Supreme Court, have already rejected the argument
that Leonard brings here: the “absence of an element of an offense in an indictment
is not tantamount to failing to charge a criminal offense against the United States.”
Moore, 954 F.3d at 1333.
       Leonard nonetheless contends that his indictment did not charge a complete
criminal offense because it failed to mention § 924(a)(2), which sets out the
penalties for a § 922(g) violation. 2 Section 924(a)(2), he reasons, is actually the

2
  Section 924(a)(2) provides that “[w]hoever knowingly violates subsection (a)(6), (d), (g), (h),
(i), (j), or (o) of section 922 shall be fined as provided in this title, imprisoned not more than 10
years, or both.” 18 U.S.C. § 924(a)(2).
                                                  8
         USCA11 Case: 19-14142       Date Filed: 07/08/2021    Page: 9 of 22



statute that makes prohibited firearm possession a federal crime—he argues that,
because the “knowledge of status” element from Rehaif came from § 924(a)(2),

charging only under § 922(g) is not charging a criminal offense.
      We disagree. Section 922(g) is by itself a criminal offense. In fact, we
already rejected this argument in United States v. Morales. See 987 F.3d 966, 979
(11th Cir. 2021). There, we explained that § 922(g) is still a criminal prohibition
on its own terms. Rehaif held that § 922(g) itself contains the requirement that the
defendant knew he belonged to the relevant category of persons when he possessed

the firearm. Id. And because the text of § 922(g) implies a knowledge-of-status
element, an indictment that alleges violations of § 922(g) confers subject matter
jurisdiction. Id.; see also Moore, 954 F.3d at 1337. The bottom line is that the
indictment here did enough to charge an offense against the United States—even
after Rehaif. The district court, accordingly, had jurisdiction over Leonard’s case.
                                          2.
      Moving on, Leonard says that even if his indictment did charge a criminal
offense, it failed to give him adequate notice that the government needed to prove
knowledge of status. There too we disagree.
      An indictment is legally sufficient if it (1) contains the “essential elements”
of the charged offense, (2) notifies the defendant of the charges to be defended
against, and (3) protects the defendant from double jeopardy. United States v.
Woodruff, 296 F.3d 1041, 1046 (11th Cir. 2002); see also United States v.




                                          9
          USCA11 Case: 19-14142          Date Filed: 07/08/2021      Page: 10 of 22



Varkonyi, 645 F.2d 453, 456 (5th Cir. 1981). 3 The ultimate question is not
whether the indictment could have been drafted with more clarity, but whether it

conforms to these standards. Varkonyi, 645 F.2d at 456. When determining
whether an indictment is sufficient, we “read it as a whole and give it a common
sense construction.” United States v. Jordan, 582 F.3d 1239, 1245 (11th Cir.
2009) (quotation omitted); see also United States v. Dentler, 492 F.3d 306, 310–11
(5th Cir. 2007).
       Leonard’s indictment may meet that benchmark. It tracks the language of

§ 922(g), and adds the phrase “did so knowingly.” Reasonably read, that extra
phrase could be enough to extend the knowledge requirement to all the material
elements of § 922(g)—including felon status. See United States v. Maez, 960 F.3d
949, 953 (7th Cir. 2020); see also Jordan, 582 F.3d at 1245.
       But we need not decide that question because even if the indictment could
have been better drafted, any error in its wording was harmless to Leonard. The
criminal justice system is run by human beings. Though we all owe our best
efforts, perfect proceedings are not required—or even possible. A criminal
defendant thus has the right to a fair trial, but not one that is error-free. See United
States v. Roy, 855 F.3d 1133, 1135 (11th Cir. 2017) (en banc).
       A minimum requirement for unfairness is that an error caused prejudice to
the defendant. Some errors are so fundamental that we presume prejudice. If the
defendant is completely deprived of counsel, for example, or is put to trial before a

3
  In Bonner v. City of Prichard, this Court adopted as binding precedent all decisions of the
former Fifth Circuit handed down before October 1, 1981. See 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
                                              10
         USCA11 Case: 19-14142       Date Filed: 07/08/2021    Page: 11 of 22



biased judge, “the entire trial process” is infected and a court cannot measure
actual prejudice. See Neder v. United States, 527 U.S. 1, 8 (1999) (quoting Brecht

v. Abrahamson, 507 U.S. 619, 630 (1993)). Those kinds of errors are part of a
“very limited” set of “structural” errors that defy our ordinary review. Id. at 8–9
(quoting Johnson v. United States, 520 U.S. 461, 368 (1997)).
      Outside of that set, though, it has long been the rule that any “error, defect,
irregularity, or variance that does not affect substantial rights must be disregarded.”
Fed. R. Crim. P. 52(a). In Chapman v. California, the Supreme Court said that

same “harmless error” standard applies even if the claimed error is constitutional in
nature. See 386 U.S. 18, 22–23 (1967). So “small errors or defects” that have
little—if any—likelihood of changing the result are harmless, and do not require
the automatic reversal of a conviction. Id. at 22.
      Over the years, application of Chapman’s test has become routine. The
“general rule” is that a constitutional error does not automatically require reversal.
Arizona v. Fulminante, 499 U.S. 279, 306 (1991); see also Greer v. United States,
141 S. Ct. 2090, 2099 (2021). In fact, “most constitutional errors can be
harmless.” Fulminante, 499 U.S. at 306 (emphasis added); see also Roy, 855 F.3d
at 1143 (“[H]armless error analysis is the rule, not the exception.” (emphasis
added)). So the Court has applied harmless-error analysis to a “wide range of
errors,” including restrictions on the right to cross-examine witnesses, improper
comments on a defendant’s silence at trial, and admissions of improperly obtained
confessions, to name a few. See Fulminante, 499 U.S. at 306–07 (listing errors).
Those errors all have one thing in common: they do not “necessarily render a

                                          11
         USCA11 Case: 19-14142        Date Filed: 07/08/2021     Page: 12 of 22



criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or
innocence.” Neder, 527 U.S. at 9.

      Of course, harmless-error review is “not a dead end.” United States v.
Margarita Garcia, 906 F.3d 1255, 1266 (11th Cir. 2018). We still review an error
for its prejudicial effect, considering whether it resulted in an unfair trial for the
defendant before us. That crucial review “acts as an adequate safeguard” in most
cases—the impact of errors that are not structural can be assessed, and can lead to
a new trial where necessary to ensure fairness. Id. at 1265–66. Moreover, the

government bears the burden of showing that an error was “harmless beyond a
reasonable doubt.” Chapman, 386 U.S. at 24. If it fails to carry that burden, we
must reverse. Harmless-error review is by no means “toothless,” but it does allow
us to avoid overturning convictions after fundamentally fair trials. Margarita
Garcia, 906 F.3d at 1265.
      The Supreme Court has made clear that a Rehaif omission, like almost every
other error, need not be structural. See Greer, 141 S. Ct. at 2100. And this Circuit
already applies harmless-error review to the omission of an element from an
indictment. See Sanchez, 269 F.3d at 1273. Other circuits do the same. See, e.g.,
Dentler, 492 F.3d at 310; United States v. Rankin, 929 F.3d 399, 404 (6th Cir.
2019); United States v. Stevenson, 832 F.3d 412, 426 (3d Cir. 2016). That is
because this kind of error does not necessarily result in fundamental unfairness. It
certainly may do so in some cases, but not in all, and we can measure prejudice by
looking to the government’s evidence, the defendant’s admissions, and the other
circumstances of the case. To make a long story short, the error Leonard alleges

                                           12
            USCA11 Case: 19-14142           Date Filed: 07/08/2021       Page: 13 of 22



does not “defy analysis.” Margarita Garcia, 906 F.3d at 1266. We apply the
harmless-error standard to his claim.

          So was the error in Leonard’s indictment—assuming there even was one—
harmless? To meet this standard, the government must show that the error or
defect had “little, if any, likelihood of having changed the result of the trial.”
Chapman, 386 U.S. at 22. If the error “did not contribute to the verdict obtained,”
then we cannot reverse. Id. at 24; see also United States v. Pon, 963 F.3d 1207,
1227 (11th Cir. 2020). To decide whether an error in an indictment contributed to

the verdict against a defendant, we ask whether the indictment prejudiced his
ability to defend himself against the crime charged and whether he was “harmed by
losing the right to have the public determine whether there existed probable cause
to charge the missing element.” Dentler, 492 F.3d at 310–11 (quotation omitted).
          Leonard’s alleged error did not contribute—at all—to the verdict. For one,
the alleged error did not affect his ability to defend himself against the charges.
There is no question that, even if the indictment was not drafted perfectly, Leonard
received adequate notice that he was being charged as a felon in possession of a
firearm, and that the government needed to prove that he knew his felon status.
Indeed, Leonard had more than the text of the new indictment to go on. After he
challenged the superseding indictment in open court, the government explained
that it had made the amendment “in advance of anticipating a decision in Rehaif.”
After hearing this explanation, Leonard moved to amend his knowledge-of-status
stipulation—he knew what was going on. 4

4
    The district court denied Leonard’s request, and he does not challenge that decision on appeal.
                                                  13
         USCA11 Case: 19-14142      Date Filed: 07/08/2021   Page: 14 of 22



      Even more to the point, though, most people convicted of a felony know that
they are felons—and the record is clear that Leonard had more than one prior

conviction. See United States v. Innocent, 977 F.3d 1077, 1082 (11th Cir. 2020);
see also Greer, 141 S. Ct. at 2097. We have no doubt that a jury would recognize
that too. And Leonard, for his part, gives us no reason to conclude otherwise—he
does not even attempt to argue that he did not know he was a felon at the time he
possessed the gun or that he would have offered the jury evidence to prove this
point. We thus have no reason to believe that Leonard would have presented any

evidence on this issue. He suffered no prejudice to his ability to defend himself
against the felon-in-possession charge.
      The second factor we consider is whether Leonard was harmed by losing the
right to have the public determine whether there was probable cause to charge the
missing element. See Dentler, 492 F.3d at 310–11. We ordinarily would consider
“whether, on the basis of the evidence that would have been available to the grand
jury, any rational grand jury presented with a proper indictment” would have
charged that offense. Id. at 311 (quoting United States v. Robinson, 367 F.3d 278,
288 (5th Cir. 2004)). Here, though, that public-charge factor is not even in play.
The government told the district court that when it amended the indictment, the
grand jurors were “presented with evidence” that Leonard knew his status as a
felon. Leonard does not dispute this.




                                          14
          USCA11 Case: 19-14142           Date Filed: 07/08/2021       Page: 15 of 22



       Given all this, we conclude that the potential error Leonard complains of did
not contribute to the verdict against him. Chapman, 386 U.S. at 22. And because

Leonard was not prejudiced, any error in the charging document was harmless.5
                                               B.
       Leonard next alleges that “new evidence” came out after his suppression
hearing that casts doubt on the court’s earlier finding that the officers had probable
cause to arrest. He points to two discoveries in particular: (1) the government’s
disclosure that Detective Paul-Noel at one point misidentified Jackson when

viewing security camera footage of the scene, and (2) lab tests that showed that the
drugs found on Jackson were not controlled substances. Leonard asks for a new
suppression hearing based on these pieces of evidence.
       Once a motion to suppress is denied, the legal basis of that denial ordinarily
becomes the law of the case and the defendant may not relitigate the issue. United
States v. Montos, 421 F.2d 215, 220 (5th Cir. 1970). We review a district court’s
decision to reopen a suppression hearing for abuse of discretion. United States v.
Watkins, 760 F.3d 1271, 1284 (11th Cir. 2014).




5
  Leonard also claims that the jury instructions “constructively amended” his indictment. But a
constructive amendment occurs when instructions broaden the bases for conviction, not when
they narrow them. See United States v. Madden, 733 F.3d 1314, 1318–19 (11th Cir. 2013).
Leonard’s argument is that the instructions narrowed the bases for conviction by requiring
additional knowledge. We also note that the court here went beyond what Rehaif requires,
instructing the jury that, to be found guilty, Leonard needed to know that he was a convicted
felon and that he could not possess a gun. The court did not need to go that far. In a prosecution
under § 922(g), the government must prove that a defendant knew of his status as a person
barred from possessing a firearm, but it does not need to prove that the defendant knew he could
not possess a gun. See Rehaif, 139 S. Ct. at 2200.
                                               15
          USCA11 Case: 19-14142       Date Filed: 07/08/2021    Page: 16 of 22



        The “new evidence” Leonard points to does not contradict the testimony the
court considered at the suppression hearing. To start, Detective Paul-Noel’s

misidentification of Jackson when viewing a portion of the security camera footage
from the scene does not do anything to change or impeach the detective’s personal
observations from the day of the arrests. The court found that those personal
observations—that he saw Jackson brandish a gun at a crowd, saw the three men
flee an area of crime, and saw Leonard drop a bag of marijuana—were firm, and
gave the detective probable cause to arrest the men. See Virginia v. Moore, 553

U.S. 164, 176 (2008). The detective did not waver on those points; in fact, he
recounted them at the suppression hearing and even identified Jackson in the
courtroom as the man with the gun. The fact that he made a mistake when viewing
grainy footage a year later does not affect the court’s finding that he had probable
cause to arrest based on what he observed with his own eyes. Simms, 385 F.3d at
1356.
        The same goes for Leonard’s lab-test argument. Probable cause is based on
what a reasonable officer would think at the time of arrest—not on what they could
understand with the benefit of hindsight. See Florida v. Harris, 568 U.S. 237, 249
(2013). And probable cause requires only a substantial chance of criminal activity,
not certainty. See District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). The
fact that the drugs turned out to be legal is not inconsistent with the officers’ belief
at the time that they were illegal. Leonard does not suggest that the officers’ belief
was unreasonable, and nothing in the record suggests that it was, or that the
officers should have suspected otherwise. So even if the court considered the test

                                           16
          USCA11 Case: 19-14142           Date Filed: 07/08/2021       Page: 17 of 22



results that came out at trial, it would reach the same result on Leonard’s motion to
suppress. Simms, 385 F.3d at 1356. The court did not err, then, in denying

Leonard’s motion to reopen.6
                                               C.
       Leonard also challenges the veracity of the search warrant affidavit. He says
that upon arrest, Jackson immediately claimed ownership of the drugs on the couch
and the gun found on his person. This alleged statement by Jackson was not in the
search warrant affidavit, and Leonard argues that the officers deliberately or

recklessly omitted it.
       A defendant is only entitled to challenge the veracity of a search warrant
affidavit at a hearing if he makes a “substantial preliminary showing” that (1) the
author of the affidavit made false statements or omissions “either intentionally or
with reckless disregard for the truth,” and (2) the allegedly false statement or
omission was “necessary to the finding of probable cause.” United States v.
Kapordelis, 569 F.3d 1291, 1309 (11th Cir. 2009). So even in the face of a
deliberate omission, no hearing is required when there was enough evidence to
support a probable cause finding even after considering the effect of the omission.

United States v. Goldstein, 989 F.3d 1178, 1197 (11th Cir. 2021).
       Here, even if Jackson’s statement had been included in the affidavit, it
would not have tipped the balance. The officers still would have had probable


6
 The other evidence Leonard points to was known at the time of the suppression hearing and
considered by the trial court. The court did not abuse its discretion in refusing to reopen its
probable cause finding based on arguments it had already considered. See Simms, 385 F.3d at
1356.
                                                17
         USCA11 Case: 19-14142        Date Filed: 07/08/2021     Page: 18 of 22



cause to search the home, because the totality of the circumstances indicated a fair
probability—at least—of finding contraband or evidence in the home. United

States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999). The officers, after all,
found a firearm and suspected controlled substances on Jackson’s person, and
crack cocaine lying on the couch. Jackson’s claim of ownership did not diminish
the likelihood that more evidence of his crimes would be found elsewhere in the
home. See id.; see also United States v. Sarras, 575 F.3d 1191, 1218–19 (11th Cir.
2009). The trial court did not err in refusing to hold a hearing on the basis of that

omitted statement. Goldstein, 989 F.3d at 1197.
                                           D.
      Leonard next contends that a new trial is required because of the cumulative
effect of a series of rulings by the trial court and actions by the prosecutor. Under
the cumulative error doctrine, we reverse a conviction if the aggregation of non-
reversible errors yields a denial of the constitutional right to a fair trial. United
States v. Capers, 708 F.3d 1286, 1299 (11th Cir. 2013). But “cumulative” error is
not possible when there is only one error or no errors at all. See United States v.
Gamory, 635 F.3d 480, 497 (11th Cir. 2011). That is the case for Leonard.
      First, he points to the district court’s refusal to admit evidence that the
homeowner’s ex-husband had a previous felon-in-possession conviction. But
evidence is only relevant—and therefore admissible—if it is probative of a
material fact. See Fed. R. Evid. 401; see also United States v. McGregor, 960 F.3d
1319, 1324 (11th Cir. 2020). Here, the probative value of this evidence was weak,
to say the least—there was no reason to think that the ex-husband had even been

                                           18
         USCA11 Case: 19-14142        Date Filed: 07/08/2021   Page: 19 of 22



inside the home for years. The district court’s choice to exclude it was not error.
McGregor, 960 F.3d at 1324.

      Second, Leonard insists that the court erred when it refused to give his
theory-of-the-defense instruction. Though he submitted the proposed instruction at
the outset of the charge conference, the parties never actually discussed it. In fact,
when the court asked at the end of the conference whether the parties were
satisfied with the final instructions, Leonard said that the proceedings “took care of
the issues”—he did not argue that the final instructions should include his theory of

defense. It was only after the jury began deliberating that he remembered and
reminded the court of his theory-of-the-defense instruction.
      We see no error in the district court’s decision. Leonard wanted the court to
remind the jury that he denied all responsibility for the drugs and the firearm found
in the back bedroom. But that same argument featured prominently throughout the
trial, including during closing arguments. See United States v. Lebowitz, 676 F.3d
1000, 1015 (11th Cir. 2012). And the subject matter of his requested instruction
was already substantially covered by the district court’s overall charge to the jury.
United States v. Ndiaye, 434 F.3d 1270, 1293 (11th Cir. 2006). The court
instructed the jury that Leonard could only be found guilty if he knowingly
possessed the firearm; that means it addressed his theory in its instructions. Id.
Leonard was able to present an effective defense despite the omission of his
proposed instruction. The jury, then, was properly guided in its deliberations, and
the district court did not err in denying his request.



                                           19
         USCA11 Case: 19-14142       Date Filed: 07/08/2021   Page: 20 of 22



      Third, Leonard argues that an improper statement by the prosecutor
prejudiced his substantial rights. During closing rebuttal, the prosecutor said that

“this was a case about protecting our communities from guns and from drugs.”
The court immediately gave a curative instruction, reminding the jury that the case
was “about whether or not the Government has proven beyond a reasonable doubt
the charges that have been filed against both Mr. Jackson and Mr. Leonard,
nothing more, nothing less.” To establish prosecutorial misconduct, Leonard
needed to show not only that the remark was improper, but that it prejudicially

affected his substantial rights. United States v. Lopez, 590 F.3d 1238, 1256 (11th
Cir. 2009). He cannot do so. This was one isolated remark, and it was neutralized
by a curative instruction—one which we presume the jury followed. See id.; see
also United States v. Gainey, 111 F.3d 834, 836 (11th Cir. 1997). The statement,
even if improper, did not impact the outcome of his case. Lopez, 590 F.3d at 1256.
      Finally, Leonard says he has a double jeopardy problem because both the
state and federal governments pursued charges against him. He rightfully
concedes that this position is foreclosed by Supreme Court precedent. See Gamble
v. United States, 139 S. Ct. 1960 (2019).
      In short, because Leonard points to—at most—one harmless error, his
cumulative error argument fails. Gamory, 635 F.3d at 497.
                                            E.
      Leonard’s last challenge is to his sentence. See 18 U.S.C. § 924(e). Under
the Armed Career Criminal Act, a felon in possession of a firearm is subject to a
mandatory minimum sentence of 15 years’ imprisonment if he has three prior

                                            20
          USCA11 Case: 19-14142            Date Filed: 07/08/2021       Page: 21 of 22



convictions for serious drug offenses “committed on occasions different from one
another.” Id. § 924(e)(1). The sentencing court concluded that each of Leonard’s

three cocaine trafficking convictions qualified as a predicate offense; Leonard,
however, contends that the three convictions should have been scored as one
offense because he was sentenced on the same day for all three crimes.
       Leonard’s argument misunderstands ACCA’s separate conviction
requirement. He is right that the three prior crimes must be “temporally distinct.”
United States v. Sneed, 600 F.3d 1326, 1329 (11th Cir. 2010) (quoting United

States v. Sweeting, 933 F.2d 962, 967 (11th Cir. 1991)). But he misses that it is the
crimes that must be temporally distinct, not the convictions for those crimes. Even
small distinctions in “time and place” are usually enough. See id. at 1330. Here,
Leonard’s three offenses occurred on different days and were separated by
intervening arrests. It does not matter that he was sentenced on the same day for
the three crimes. United States v. Wilks, 464 F.3d 1240, 1244 (11th Cir. 2006). So
because the three crimes were temporally distinct for ACCA purposes, the district
court did not err in designating Leonard an armed career criminal. 7




7
 Because we uphold the armed career criminal designation, we need not decide whether the
district court erred in enhancing Leonard’s offense level under United States Sentencing
Guideline § 2K2.1(b)(6)(B) for possessing a firearm in connection with another felony offense.
The minimum offense level for an armed career criminal is 33, which was the offense level the
district court used. United States Sentencing Guidelines Manual § 4B1.4(b)(3)(B) (Nov. 2018).
And because Leonard has not adequately briefed the issue on appeal, he has abandoned any
challenge to the district court’s calculation of his criminal history. United States v. Smith, 967
F.3d 1196, 1204 n.5 (11th Cir. 2020).
                                                21
        USCA11 Case: 19-14142       Date Filed: 07/08/2021   Page: 22 of 22



                                *        *     *
      For the reasons explained above, we AFFIRM Leonard’s conviction and

sentence.




                                        22